EXHIBIT 10.4

Supplemental Agreement No. 39



to



Purchase Agreement No. 1951



between



The Boeing Company



and



Continental Airlines, Inc.



Relating to Boeing Model 737 Aircraft

 

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of

August 3, 2006, by and between THE BOEING COMPANY (Boeing) and Continental
Airlines, Inc. (Buyer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 1951 dated July
23, 1996 (the Agreement), as amended and supplemented, relating to Boeing
Model 737-500, 737-600, 737-700, 737-800, 737-900 and 737-900ER aircraft (the
Aircraft);

WHEREAS, Buyer to wishes purchase the 737-900ER Aircraft; thus Boeing and Buyer
agree to add this Aircraft model type to the Agreement;

WHEREAS, Buyer wishes to exercise [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, Buyer wishes to exercise [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

WHEREAS, Buyer wishes to exercise [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT];

WHEREAS, Buyer wishes to exercise [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT];

WHEREAS, Boeing agrees to provide to Buyer certain training and promotional
elements in support of Buyers introduction of the 737-900ER Aircraft; and

WHEREAS, as Boeing no longer manufactures the 737-900 Aircraft, the 737-900
Aircraft shall no longer be available for Buyer to purchase under the Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:

1. Table of Contents, Articles, Tables and Exhibits:

1.1 Remove and replace, in its entirety, the "Table of Contents", with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 39.

1.2 Remove and replace, in its entirety, Article 1 "Subject Matter of Sale",
with the Article 1 attached hereto, to reflect the changes made by this
Supplemental Agreement No. 39 for inclusion of the 737-900ER Aircraft.

1.3 Remove and replace, in its entirety, Article 3 "Price of Aircraft", with the
Article 3 attached hereto, to reflect the changes made by this Supplemental
Agreement No. 39 for inclusion of the 737-900ER Aircraft.

1.4 Remove and replace, in its entirety, Article 7 "Changes to the Detail
Specification", with the Article 7 attached hereto, to reflect the changes made
by this Supplemental Agreement No. 39 for inclusion of the 737-900ER Aircraft.

1.5 Remove and replace, in its entirety, Article 8 "Federal Aviation
Requirements and Certificates and Export License", with the Article 8 attached
hereto, to reflect the changes made by this Supplemental Agreement No. 39 for
inclusion of the 737-900ER Aircraft.

1.6 Remove and replace, in its entirety, Article 14 "Contractual Notices and
Requests", with the Article 14 attached hereto.

1.7 Remove and replace, in its entirety, page T-2-2 of Table 1 entitled the
"Aircraft Deliveries and Descriptions, Model 737-700 Aircraft", with the revised
page T-2-2 of Table 1 attached hereto.

1.8 Remove and replace, in its entirety, pages T-2-3 and T-2-4 of Table 1
entitled the "Aircraft Deliveries and Descriptions, Model 737-700 Aircraft",
with the revised pages T-2-3 and T-2-4of Table 1 attached hereto.

1.9 Remove and replace, in its entirety, pages T-3-4 and T-3-5 of Table 1
entitled the "Aircraft Deliveries and Descriptions, Model 737-800 Aircraft",
with the revised page T-3-4 of Table 1 attached hereto. Page T-3-5 is deleted as
all related aircraft are now listed on page T-3-4.

1.10 Remove and replace, in its entirety, page T-5-2 of Table 1 entitled the
"Aircraft Deliveries and Descriptions, Model 737-900 Aircraft", with the revised
page T-5-2 of Table 1 attached hereto.

1.11 Add page T-6-1 of Table 1 entitled, "Aircraft Deliveries and Descriptions,
Model 737-900ER Aircraft", attached hereto.

1.12 Add Exhibit A-9, "Aircraft Configuration - Model 737-900ER", to reflect
2005 base pricing for Aircraft.

1.13 Remove and replace, in its entirety, Exhibit C1 entitled the "Customer
Support Document - Code Three -
Minor Model Differences", with the revised Exhibit C1 attached hereto, to
reflect the changes made by this Supplemental Agreement No. 39 for inclusion of
the 737-900ER Aircraft.

1.14 Remove and replace, in its entirety, Exhibit E entitled the "Buyer
Furnished Equipment Provisions Document", with the revised Exhibit E attached
hereto, to reflect the changes made by this Supplemental Agreement No. 39 for
inclusion of the 737-900ER Aircraft.

2. Letter Agreements:

2.1 Remove and replace, in its entirety, Letter Agreement 1951-2R3, "Seller
Purchased Equipment", with the revised Letter Agreement 1951-2R4 attached
hereto.

2.2 Remove and replace, in its entirety, Letter Agreement 1951-5R2 "Promotional
Support - Next Generation Aircraft", with the revised Letter Agreement 1951-5R3
attached hereto.

2.3 Add Letter Agreement 1951-15 "Configuration Matters -Generation Aircraft
(1995 Base Price Model 737-924ER", attached hereto.

2.4 Remove and replace, in its entirety, Letter Agreement 6-1162-MMF-308R3
"Disclosure of Confidential Information", with the revised Letter Agreement
6-1162-MMF-308R4 attached hereto.

2.5 Remove and replace, in its entirety, Letter Agreement 6-1162-MMF-311R4
"Lease of Additional Gross Weight for Model 737 Aircraft", with the revised
Letter Agreement 6-1162-MMF-311R5 attached hereto.

2.6 Remove and replace, in its entirety, Letter Agreement 6-1162-GOC-131R5
"Special Matters", with the revised Letter Agreement 6-1162-GOC-131R6 attached
hereto.

2.7 Add Letter Agreement 6-1162-MSA-768 "Performance Guarantees - Model
737-924ER Aircraft", attached hereto.

 

 

The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.

EXECUTED IN DUPLICATE as of the day and year first written above.

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /s/Michael S. Anderson By: /s/ Gerald Laderman

Its: Attorney-In-Fact   Its: Senior Vice President --

Finance and Treasurer

TABLE OF CONTENTS

Page SA

Number Number

ARTICLES

1. Subject Matter of Sale 1-1 SA 39

2. Delivery, Title and Risk
of Loss 2-1

3. Price of Aircraft 3-1 SA 39

4. Taxes 4-1

5. Payment 5-1

6. Excusable Delay 6-1

7. Changes to the Detail
Specification 7-1 SA 39

8. Federal Aviation Requirements and
Certificates and Export License 8-1 SA 39

9. Representatives, Inspection,
Flights and Test Data 9-1

10. Assignment, Resale or Lease 10-1

11. Termination for Certain Events 11-1

12. Product Assurance; Disclaimer and Release;

Exclusion of Liabilities; Customer Support;

Indemnification and Insurance 12-1

13. Buyer Furnished Equipment and
Spare Parts 13-1

14. Contractual Notices and Requests 14-1 SA 17

15. Miscellaneous 15-1

 

TABLE OF CONTENTS

Page SA

Number Number

TABLES

1. Aircraft Deliveries and
Descriptions - 737-500 T-1 SA 3

Aircraft Deliveries and
Descriptions - 737-700 T-2 SA 39

Aircraft Deliveries and
Descriptions - 737-800 T-3 SA 39

Aircraft Deliveries and
Descriptions - 737-600 T-4 SA 4

Aircraft Deliveries and
Descriptions - 737-900 T-5 SA 39

Aircraft Deliveries and
Descriptions - 737-900ER T-6 SA 39

 

EXHIBITS

A-1 Aircraft Configuration - Model 737-724

(Aircraft delivering through July 2004) SA 26

A-2 Aircraft Configuration - Model 737-824

(Aircraft delivering through July 2004) SA 26

A-3 Aircraft Configuration - Model 737-624 SA 1

A-4 Aircraft Configuration - Model 737-524 SA 3

A-5 Aircraft Configuration - Model 737-924

(Aircraft delivering through July 2004) SA 26

A-6 Aircraft Configuration - Model 737-724

(Aircraft delivering in or after

August 2004) SA 31

A-7 Aircraft Configuration - Model 737-824

Aircraft delivering in or after

August 2004) SA 31

 

 

TABLE OF CONTENTS

SA

Number

EXHIBITS (continued)

A-8 Aircraft Configuration - Model 737-924

Aircraft delivering in or after

August 2004) SA 31

A-9 Aircraft Configuration - Model 737-924ER SA 39

B Product Assurance Document SA 1

C Customer Support Document - Code Two -
Major Model Differences SA 1

C1 Customer Support Document - Code Three -

Minor Model Differences SA 39

D Aircraft Price Adjustments - New
Generation Aircraft (1995 Base Price -

Aircraft delivering through July 2004) SA 1

D1 Airframe and Engine Price Adjustments -

Current Generation Aircraft SA 1


D2 Aircraft Price Adjustments - New
Generation Aircraft (1997 Base Price - Aircraft

delivering through July 2004) SA 5

D3 Aircraft Price Adjustments - New
Generation Aircraft (July 2003 Base Price -

Aircraft delivering in or after August 2004) SA 31

E Buyer Furnished Equipment
Provisions Document SA 39

F Defined Terms Document SA 5

 

TABLE OF CONTENTS

SA

Number

LETTER AGREEMENTS

1951-1 Not Used

1951-2R4 Seller Purchased Equipment SA 39

1951-3R22 Option Aircraft-Model 737-824 Aircraft SA 38

1951-4R1 Waiver of Aircraft Demonstration SA 1

1951-5R3 Promotional Support - New Generation

Aircraft SA 39

1951-6 Configuration Matters

1951-7R1 Spares Initial Provisioning SA 1

1951-8R2 Escalation Sharing - New Generation
Aircraft SA 4

1951-9R18 Option Aircraft-Model 737-724 Aircraft SA 38

1951-11R1 Escalation Sharing-Current Generation
Aircraft SA 4

1951-12R7 Option Aircraft - Model 737-924 Aircraft SA 32

1951-13 Configuration Matters - Model 737-924 SA 5

 14. Installation of Cabin Systems Equipment

737-924 SA 22

1951-15 Configuration Matters - Model 737-924ER SA 39

 

 

 

 

TABLE OF CONTENTS

SA

Number

RESTRICTED LETTER AGREEMENTS

6-1162-MMF-295 Performance Guarantees - Model

737-724 Aircraft

6-1162-MMF-296 Performance Guarantees - Model

737-824 Aircraft

6-1162-MMF-308R4 Disclosure of Confidential

Information SA 39

6-1162-MMF-309R1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 1



6-1162-MMF-311R5 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 39

6-1162-MMF-312R1 Special Purchase Agreement

Provisions SA 1

6-1162-MMF-319 Special Provisions Relating to the

Rescheduled Aircraft

6-1162-MMF-378R1 Performance Guarantees - Model

737-524 Aircraft SA 3

6-1162-GOC-015R1 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 31

6-1162-GOC-131R6 Special Matters SA 39

6-1162-DMH-365 Performance Guarantees - Model

737-924 Aircraft SA 5

6-1162-DMH-624 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 8

6-1162-DMH-680 Delivery Delay Resolution Program SA 9

6-1162-DMH-1020 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 14

6-1162-DMH-1035 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 15

6-1162-DMH-1054 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] SA 16

6-1162-CHL-048 Rescheduled Aircraft Agreement SA 26

6-1162-CHL-195 Restructure Agreement for Model

737NG and 757-300 Aircraft SA 30

6-1162-MSA-768 Performance Guarantees - Model

737-924ER Aircraft SA 39

 

TABLE OF CONTENTS

 

SUPPLEMENTAL AGREEMENTS

DATED AS OF:



Supplemental Agreement No. 1 October 10, 1996

Supplemental Agreement No. 2 March 5, 1997

Supplemental Agreement No. 3 July 17, 1997

Supplemental Agreement No. 4 October 10, 1997

Supplemental Agreement No. 5 May 21, 1998

Supplemental Agreement No. 6 July 30, 1998

Supplemental Agreement No. 7 November 12, 1998

Supplemental Agreement No. 8 December 7, 1998

Supplemental Agreement No. 9 February 18, 1999

Supplemental Agreement No. 10 March 19, 1999

Supplemental Agreement No. 11 May 14, 1999

Supplemental Agreement No. 12 July 2, 1999

Supplemental Agreement No. 13 October13, 1999

Supplemental Agreement No. 14 December 13, 1999

Supplemental Agreement No. 15 January 13, 2000

Supplemental Agreement No. 16 March 17, 2000

Supplemental Agreement No. 17 May 16, 2000

Supplemental Agreement No. 18 September 11, 2000

Supplemental Agreement No. 19 October 31, 2000

Supplemental Agreement No. 20 December 21, 2000

Supplemental Agreement No. 21 March 30, 2001

 

 

 

 

TABLE OF CONTENTS

SUPPLEMENTAL AGREEMENTS DATED AS OF:

Supplemental Agreement No. 22 May 23, 2001

Supplemental Agreement No. 23 June 29, 2001

Supplemental Agreement No. 24 August 31, 2001

Supplemental Agreement No. 25 December 31, 2001

Supplemental Agreement No. 26 March 20, 2002

Supplemental Agreement No. 27 November 6, 2002

Supplemental Agreement No. 28 April 1, 2003

Supplemental Agreement No. 29 August 19, 2003

Supplemental Agreement No. 30 November 4, 2003

Supplemental Agreement No. 31 August 20, 2004

Supplemental Agreement No. 32 December 29, 2004

Supplemental Agreement No. 33 December 29, 2004

Supplemental Agreement No. 34 June 22, 2005

Supplemental Agreement No. 35 June 30, 2005

Supplemental Agreement No. 36 July 21, 2005

Supplemental Agreement No. 37 March 30, 2006

Supplemental Agreement No. 38 June 6, 2006

Supplemental Agreement No. 39 August 3, 2006

 

 

 

 

 

ARTICLE 1. Subject Matter of Sale.

1.1 The Aircraft. Boeing will manufacture and deliver to Buyer and Buyer will
purchase and accept delivery from Boeing the Model 737 aircraft (the Aircraft)
described below in the quantities of the model types shown in Table 1, Aircraft
Deliveries and Descriptions for Model 737 Aircraft, to this Agreement and
manufactured in accordance with the detail specifications identified below
(Detail Specification).

1.1.1 Current Generation Aircraft.

Model 737-524 Aircraft (the Current Generation Aircraft) which will be
manufactured in accordance with the Boeing detail specification as described in
Exhibit A-4, and as modified from time to time in accordance with this
Agreement.

1.1.2 Next Generation Aircraft.

Model 737-724, Model 737-824, Model 737-624, Model 737-924 and Model 737-924ER
Aircraft (the Next Generation Aircraft) which will be manufactured in accordance
with the Boeing detail specifications described in Exhibits A-1, A-2, A-3 ,A-5,
A-6, A-7, A-8 and A-9, respectively, and as modified from time to time in
accordance with this Agreement.

1.2 Additional Goods and Services. In connection with the sale of the Aircraft,
Boeing will also provide to Buyer certain other things under this Agreement,
including data, documents, training and services, all as described in this
Agreement.

1.3 Performance Guarantees. Any performance guarantees applicable to the
Aircraft will be expressly included in this Agreement. Where performance
guarantees are included in this Agreement other than within the Detail
Specification, such guarantees will be treated as being incorporated in the
Detail Specification by this reference.

1.4 Defined Terms. For ease of use, certain terms are treated as defined terms
in this Agreement. Such terms are identified with a capital letter and set forth
and/or defined in Exhibit F.

ARTICLE 3. Price of Aircraft.

3.1 Definitions.

3.1.1 Current Generation Aircraft.

3.1.1.1 Special Features are the features listed in Exhibit A-4 which Buyer has
selected for incorporation in Current Generation Aircraft.

3.1.1.2 Base Airframe Price is the Aircraft Basic Price excluding the price of
Special Features and Engines.

3.1.1.3 Engine Price is the price established by the Engine manufacturer for the
Engines installed on the Aircraft including all accessories, equipment and parts
set forth in Exhibit D-1.

3.1.1.4 Aircraft Basic Price is comprised of the Base Airframe Price, the Engine
Price and the price of the Special Features.

3.1.1.5 Economic Price Adjustment is the adjustment to the Aircraft Basic Price
(Base Airframe, Engine and Special Features) as calculated pursuant to Exhibit
D-1.

3.1.1.6 Base Airplane Price is the Aircraft Basic Price excluding the price of
Special Features, but including Engines.

3.1.2 Next Generation Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.1.2.1 Special Features are the features listed in Exhibits A-1, A-2, A-3, and
A-5, which Buyer has selected for incorporation in Next Generation Aircraft.

3.1.2.2 Base Airplane Price is the Aircraft Basic Price excluding the price of
Special Features, but including Engines.

3.1.2.3 Aircraft Basic Price is comprised of the Base Airplane Price and the
price of the Special Features.

3.1.2.4 Economic Price Adjustment is the adjustment to the Aircraft Basic Price
(Base Airplane and Special Features) as calculated pursuant to Exhibit D for
Aircraft expressed in July 1995 dollars and Exhibit D-2 for Aircraft expressed
in July 1997 dollars.

3.1.3 Next Generation Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.1.3.1 Special Features are the features listed in Exhibits A-6, A-7, A-8 and
A-9, which Buyer has selected for incorporation in Next Generation Aircraft.

3.1.3.2 Base Airplane Price is the Aircraft Basic Price excluding the price of
Special Features, but including Engines.

3.1.3.3 Aircraft Basic Price is comprised of the Base Airplane Price and the
price of the Special Features.

3.1.3.4 Economic Price Adjustment is the adjustment to the Aircraft Basic Price
(Base Airplane and Special Features) as calculated pursuant to Exhibit D-3 for
Aircraft expressed in July 2003 dollars, except for 737-924ER Aircraft that are
expressed in 2005 dollars.

3.2 Aircraft Basic Price.

3.2.1 Current Generation Aircraft:

3.2.1.1 Model 737-524 Aircraft.

The Aircraft Basic Price of each 737-524 Aircraft, expressed in July 1995
dollars, is set forth below:

Base Airframe Price:

[CONFIDENTIAL MATERIAL OMITTED





Special Features AND FILED SEPARATELY WITH THE





Engine Price SECURITIES AND EXCHANGE



COMMISSION PURSUANT TO A



Aircraft Basic Price REQUEST FOR CONFIDENTIAL



TREATMENT]

 

 

3.2.2 Next Generation Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.2.2.1 Model 737-624 Aircraft.

The Aircraft Basic Price of each 737-624 Aircraft, expressed in July 1995
dollars, is set forth below:

Base Airplane Price:

[CONFIDENTIAL MATERIAL OMITTED





Special Features AND FILED SEPARATELY WITH THE





SECURITIES AND EXCHANGE





Aircraft Basic Price COMMISSION PURSUANT TO A



REQUEST FOR CONFIDENTIAL

TREATMENT]

Special Features $ 1,350,000

Aircraft Basic Price $29,327,000

3.2.2.2 Model 737-724 Aircraft.

The Aircraft Basic Price of each 737-724 Aircraft, expressed in July 1995
dollars, is set forth in Table 1 page T-2-1.

 

3.2.2.3 Model 737-824 Aircraft.

The Aircraft Basic Price of each 737-824 Aircraft, expressed in July 1995
dollars, is set forth in Table 1 pages T-3-1, T-3-2 and T-3-3.



3.2.2.4 Model 737-924 Aircraft.

The Aircraft Basic Price of each 737-924 Aircraft, expressed in July 1997
dollars, is set forth in Table 1 page T-5-1.

3.2.3 Next Generation Aircraft

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



3.2.3.1 Model 737-724 Aircraft.

The Aircraft Basic Price of each 737-724 Aircraft, expressed in July 2003
dollars, is set forth in Table 1 page T-2-2, T-2-3 and T-2-4.

 

3.2.3.2 Model 737-824 Aircraft.

The Aircraft Basic Price of each 737-824 Aircraft, expressed in July 2003
dollars, is set forth in Table 1 pages T-3-4.

 

3.2.2.4 Model 737-924ER Aircraft.

The Aircraft Basic Price of each 737-924 Aircraft, expressed in 2005 dollars, is
set forth in Table 1 page T-6-1.

 

3.3 Aircraft Price. The total amount that Buyer is to pay for the Aircraft at
the time of delivery (Aircraft Price) will be established at the time of
delivery of such Aircraft to Buyer and will be the sum of:

3.3.1 the Aircraft Basic Price, set forth in Table 1; plus

3.3.2 the Economic Price Adjustments for the Aircraft Basic Price, as calculated
pursuant to the formulas set forth in Exhibits D or D-1 or D-2 or D3, as
applicable; plus

3.3.3 other price adjustments made pursuant to this Agreement or other written
agreements executed by Boeing and Buyer.

3.4 Advance Payment Base Price.

3.4.1 Advance Payment Base Price. For advance payment purposes, the estimated
delivery prices of the Aircraft have been established, using currently available
forecasts of the escalation factors used by Boeing as of the date of signing
this Agreement. The Advance Payment Base Price of each Aircraft is set forth in
Table 1.

3.4.2 Adjustment of Advance Payment Base Prices - Long-Lead Aircraft. For
Aircraft scheduled for delivery 36 months or more after the date of this
Agreement, the Advance Payment Base Prices appearing in Article 3.4.1 will be
used to determine the amount of the first advance payment to be made by Buyer on
the Aircraft. No later than 25 months before the scheduled month of delivery of
each affected Aircraft, Boeing will increase or decrease the Advance Payment
Base Price of such Aircraft as required to reflect the effects of (i) any
adjustments in the Aircraft Basic Price pursuant to this Agreement and (ii) the
then-current forecasted escalation factors used by Boeing. Boeing will provide
the adjusted Advance Payment Base Prices for each affected Aircraft to Buyer,
and the advance payment schedule will be considered amended to substitute such
adjusted Advance Payment Base Prices.

ARTICLE 7. Changes to the Detail Specification.

7.1 Development Changes. Boeing may, at its own expense and without Buyer's
consent, incorporate Development Changes in the Detail Specification and the
Aircraft prior to delivery to Buyer. Development Changes are defined as changes
to the basic specification for Model
 737-500/-600/-700/-800/-900/-900ER aircraft that do not affect the Aircraft
Purchase Price or adversely affect Aircraft delivery, guaranteed weight,
guaranteed performance or compliance with the interchangeability or
replaceability requirements set forth in the Detail Specification. If Boeing
makes changes Pursuant to this paragraph, Boeing will promptly notify Buyer of
such changes.

ARTICLE 8. Federal Aviation Requirements and Certificates.

8.1 FAA Certificates.

8.1.1 Boeing will obtain from the Federal Aviation Administration (FAA):

8.1.1.1 a Type Certificate (transport category) issued pursuant to Part 21 of
the Federal Aviation Regulations for the type of aircraft covered by this
Agreement, and

8.1.1.2 a Standard Airworthiness Certificate for each Aircraft issued pursuant
to Part 21 of the Federal Aviation Regulations, which will be provided to Buyer
with delivery of the Aircraft.

8.1.2 Boeing will not be obligated to obtain any other certificates or approvals
for the Aircraft.

8.1.3 If the use of either FAA certificate is discontinued prior to delivery of
an Aircraft, references in this Agreement to such discontinued certificate will
be deemed references to its superseding FAA certificate. If the FAA does not
issue a superseding certificate, Boeing's only obligation under this paragraph
will be to comply with the Detail Specification.

8.2 FAA Manufacturer Changes.

8.2.1 If the FAA, or any other governmental agency having jurisdiction, requires
any change to the Aircraft, data relating to the Aircraft, or testing of the
Aircraft in order to obtain the Standard Airworthiness Certificate (Manufacturer
Change), such Manufacturer Change will be made prior to delivery of such
Aircraft.

8.2.2 If prior to Aircraft delivery a Manufacturer Change is required to be
incorporated in an Aircraft, it will be incorporated

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

8.3 FAA Operator Changes.

8.3.1 Boeing will deliver each Aircraft with the changes in equipment
incorporated (or, at Boeing's sole discretion, with suitable provisions for the
incorporation of such equipment) that is required by Federal Aviation
Regulations which (i) are generally applicable with respect to transport
category aircraft to be used in United States certified air carriage and (ii)
have to be complied with on or before the date of delivery of such Aircraft
(Operator Changes).

8.3.2 If Operator Changes are incorporated in an Aircraft, Buyer will pay
Boeing's charge applicable to such Aircraft.

8.4 Delays; Changes to this Agreement. If delivery of an Aircraft is delayed due
to the incorporation of a Manufacturer Change or an Operator Change, the
delivery of the Aircraft will be appropriately revised to reflect such delay.
This Agreement will also be revised to reflect appropriate changes in the
Aircraft Price, design, performance, weight and balance due to the incorporation
of a Manufacturer Change or an Operator Change.

ARTICLE 14. Contractual Notices and Requests.

All notices and requests relating to this Agreement will be in English, and may
be transmitted by any customary means of written communication addressed as
follows:

Buyer: Continental Airlines, Inc.

1600 Smith Street HQSFN

Houston, TX 77002

Attention: Sr. V.P. Finance & Treasurer

Boeing: Boeing Commercial Airplane Group
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.

Attention: Vice President - Contracts

Mail Stop 21-34

or to such other address as specified elsewhere herein or as otherwise directed
in writing by either party. The effective date of any such notice or request
will be the date on which it is received by the addressee.

Table 1 to Purchase Agreement 1951

Aircraft Deliveries and Descriptions

Model 737-700 Aircraft



 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

AIRCRAFT CONFIGURATION



between



THE BOEING COMPANY



and



Continental Airlines, Inc.



 

Exhibit A-9 to Purchase Agreement Number 1951



 

(737-924ER Aircraft)

AIRCRAFT CONFIGURATION



Dated  August 3, 2006 



relating to



BOEING MODEL 737-924ER AIRCRAFT



Exhibit A-9

 

The Aircraft Basic Price in Table 1 page T-6-1 was established utilizing the
Boeing Specification D019A00, Revision J, dated June 21, 2006, and features of:

 * Engines CFM56-7B26



Features and change of last 737-924 delivered

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



following letter 6-1162-MSA-766 Attachment 1 features:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

NOTE: With respect to the Galley and Lav. (balance of listed items in the
Attachment 1), Buyer has opportunity to alter the selection up to Final
Configuration. As such, the Galley and Lav. pricing is based on 737-924
delivered Aircraft YD612, and is subject to change based on Final Configuration.

 * Maximum Landing Weight (MLW) -

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


Maximum Zero Fuel Weight (MZFW) - [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

The content of this Exhibit A-9 will be defined pursuant to the provisions of
Letter Agreement 1951-15, Configuration Matters, to the Purchase Agreement.

Aircraft Basic Price does not include the price effects of any Buyer Furnished
Equipment (BFE), Seller Purchased Equipment (SPE) or Inflight
Entertainment/Cabin Communications Systems (IFE/CCS) Equipment.

CUSTOMER SUPPORT DOCUMENT NO. 1951



Dated ____________________



Relating to



BOEING MODEL 737-524/-924/-924ER AIRCRAFT



 

This Customer Support Document is Exhibit C1 to and forms a part of Purchase
Agreement No. 1951 between The Boeing Company (Boeing) and Continental Airlines,
Inc. (Buyer) relating to the purchase of Boeing Model 737-524, Model 737-924 and
Model 737-924ER aircraft. This Customer Support Document consists of the
following parts:

Part A Boeing Maintenance Training Program

Part B Boeing Customer Support Services

Part C Boeing Flight Training Program

Part D Technical Data and Documents

Part E Buyer's Indemnification of Boeing and

Insurance

Part F Alleviation or Cessation of Performance

1951PA/CALCONTINENTAL AIRLINES, INC.

 

 

 

 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

between

THE BOEING COMPANY

and



CONTINENTAL AIRLINES, INC.

 

 

 

 

Exhibit E to Purchase Agreement Number 1951

 

 

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

Dated August 3, 2006

Relating to

BOEING MODEL 737 AIRCRAFT

 

 

 

This Buyer Furnished Equipment Provisions Document is Exhibit E to and forms a
part of Purchase Agreement No. 1951, between The Boeing Company (Boeing) and
CONTINENTAL AIRLINES, INC. (Buyer) relating to the purchase of Boeing Model 737
aircraft.

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

1. General.

Certain equipment to be installed in the Aircraft is furnished to Boeing by
Buyer at Buyer's expense. This equipment is designated "Buyer Furnished
Equipment" (BFE) and is listed in the Detail Specification. On or before April
4, 1997 for Model 737-724, July 3, 1997 for Model 737-824, August 31, 2000 for
Model 737-924, and

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for Model
737-924ER, Boeing will provide to Buyer a BFE Requirements On-Dock/Inventory
Document (BFE Document) or an electronically transmitted BFE Report which may be
periodically revised, setting forth the items, quantities, on-dock dates and
shipping instructions relating to the in sequence installation of BFE. For
planning purposes, a preliminary BFE on-dock schedule is set forth in the
attachment to this Exhibit.



2. Supplier Selection.

Buyer will:

2.1 Select and notify Boeing of the suppliers of the following BFE items by the
following dates should these items not be selected as SPE by Buyer:

Model 737-724 Model 737-824

Galley System Complete Complete

Seats (passenger) Complete Complete

Model 737-924 Model 737-524

Galley System Complete Complete

Seats (passenger) Complete Complete

Model 737-924ER

Galley System

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

Seats (passenger)

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.2 Meet with Boeing and such selected BFE suppliers promptly after such
selection to:

2.2.1 complete BFE configuration design requirements for such BFE; and

2.2.2 confirm technical data submittal dates for BFE certification.

3. Buyer's Obligations.

Buyer will:

3.1 comply with and cause the supplier to comply with the provisions of the BFE
Document or BFE Report;

3.1.1 deliver technical data (in English) to Boeing as required to support
installation and FAA certification in accordance with the schedule provided by
Boeing or as mutually agreed upon during the BFE meeting referred to above;

3.1.2 deliver BFE including production and/or flight training spares to Boeing
in accordance with the quantities and schedule provided therein; and

3.1.3 deliver appropriate quality assurance documentation to Boeing as required
with each BFE part (D6-56586, "BFE Product Acceptance Requirements");

3.2 authorize Boeing to discuss all details of the BFE directly with the BFE
suppliers;

3.3 authorize Boeing to conduct or delegate to the supplier quality source
inspection and supplier hardware acceptance of BFE at the supplier location;

3.3.1 require supplier's contractual compliance to Boeing defined source
inspection and supplier delegation programs, including availability of adequate
facilities for Boeing resident personnel; and

3.3.2 assure that Boeing identified supplier's quality systems be approved to
Boeing document D1-9000;

3.4 provide necessary field service representation at Boeing's facilities to
support Boeing on all issues related to the installation and certification of
BFE;

3.5 deal directly with all BFE suppliers to obtain overhaul data, provisioning
data, related product support documentation and any warranty provisions
applicable to the BFE;

3.6 work closely with Boeing and the BFE suppliers to resolve any difficulties,
including defective equipment, that arise;

3.7 be responsible for modifying, adjusting and/or calibrating BFE as required
for FAA approval and for all related expenses;

3.8 warrant that the BFE will meet the requirements of the Detail Specification;
and

3.9 be responsible for providing equipment which is FAA certifiable at time of
Aircraft delivery, or for obtaining waivers from the applicable regulatory
agency for non-FAA certifiable equipment.

4. Boeing's Obligations.

Other than as set forth below, Boeing will provide for the installation of and
install the BFE and obtain certification of the Aircraft with the BFE installed.

5. Nonperformance by Buyer.

If Buyer's nonperformance of obligations in this Exhibit or in the BFE Document
causes a delay in the delivery of the Aircraft or causes Boeing to perform
out-of-sequence or additional work, Buyer will reimburse Boeing for all
resulting expenses and be deemed to have agreed to any such delay in Aircraft
delivery. In addition Boeing will have the right to:

5.1 provide and install specified equipment or suitable alternate equipment and
increase the price of the Aircraft accordingly; and/or

5.2 deliver the Aircraft to Buyer without the BFE installed.

6. Return of Equipment.

BFE not installed in the Aircraft will be returned to Buyer in accordance with
Buyer's instructions and at Buyer's expense.

7. Title and Risk of Loss.

Title to and risk of loss of BFE will at all times remain with Buyer or other
owner. Boeing will have only such liability for BFE as a bailee for mutual
benefit would have, but will not be liable for loss of use.

8. Indemnification of Boeing.

Buyer hereby indemnifies and holds harmless Boeing from and against all claims
and liabilities, including costs and expenses (including attorneys' fees)
incident thereto or incident to successfully establishing the right to
indemnification, for injury to or death of any person or persons, including
employees of Buyer but not employees of Boeing, or for loss of or damage to any
property, including any Aircraft, arising out of or in any way connected with

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. This
indemnity will not apply with respect to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].



9. Patent Indemnity.

Buyer hereby indemnifies and holds harmless Boeing from and against all claims,
suits, actions, liabilities, damages and costs arising out of

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



10. Definitions.

For the purposes of the above indemnities, the term "Boeing" includes The Boeing
Company, its divisions, subsidiaries and affiliates, the assignees of each, and
their directors, officers, employees and agents.

BOEING MODEL 737 AIRCRAFT

 

Item

Preliminary On-Dock Dates



Dates for 1st delivery of each model:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

1951-2R4

August 3, 2006

 

Continental Airlines, Inc.
1600 Smith St.

Houston, TX 77002

 

Subject: Letter Agreement No. 1951-2R4 to
Purchase Agreement No. 1951 -
Seller Purchased Equipment

 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737 aircraft (the Aircraft). This Letter Agreement
supersedes and replaces in its entirety Letter Agreement 1951-2R3 dated May 21,
1998.

For purposes of this Letter Agreement the following definitions apply:

Seller Purchased Equipment (SPE) is Buyer Furnished Equipment (BFE) that Boeing
purchases for Buyer.

Developmental Buyer Furnished Equipment (DBFE) is all BFE not previously
certified for installation on the Aircraft.

This Letter Agreement does not include developmental avionics. Developmental
avionics are avionics that have not been previously certified for installation
on the Aircraft.

All other terms used herein and in the Agreement, and not defined above, will
have the same meaning as in the Agreement.

Buyer has requested and Boeing hereby agrees that Boeing will purchase as SPE
certain BFE identified by Buyer pursuant to Change Requests. Accordingly, Boeing
and Buyer agree with respect to such SPE as follows:

1. Price.

Advance Payments. An estimated SPE price will be included in the Aircraft
Advance Payment Base Price for the purpose of establishing the advance payments
for each Aircraft. The estimated price of this SPE for each Aircraft, expressed
in 1995 U.S. dollars, except for the 737-900, which is expressed in 1997 U. S.
dollars, is listed below, and except for the 737-900ER, which is expressed in
2005 U. S. dollars, is listed below.

Model Estimated Price Base

for SPE Year $s

737-500

[CONFIDENTIAL MATERIAL OMITTED





737-600 AND FILED SEPARATELY WITH THE





737-700 SECURITIES AND EXCHANGE





737-800 COMMISSION PURSUANT TO A REQUEST





737-900 FOR CONFIDENTIAL TREATMENT]



737-900ER



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2. Responsibilities.

2.1 With respect to SPE, Buyer is responsible for:

(i) selecting the supplier and advising Boeing as to the price negotiated
between Buyer and supplier on or before:

 

Model
737-924ER

Model
737-924

Model
737-624

Model
737-724

Model
737-824

           

galleys

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

complete

complete

complete

complete

seats

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

complete

complete

complete

complete

           

(ii) selecting a FAA certifiable part; and

(iii) providing to Boeing the SPE part specification/Buyer requirements.

2.2. With respect to SPE, Boeing is responsible for:

(i) placing and managing the purchase order with the supplier;

(ii) coordinating with the suppliers on technical issues;

(iii) ensuring that the delivered SPE complies with the part specification;

(iv) obtaining certification of the Aircraft with the SPE installed; and

(v) obtaining for Buyer the supplier's standard warranty for the SPE. SPE is
deemed to be BFE for purposes of Exhibit B, the Product Assurance Document, of
the Agreement.

3. Supplier Selection For SPE Galleys and Seats.

In addition to those responsibilities described above, for SPE galleys and seats
the following provisions apply with respect to Buyer's selection of suppliers:

Galley Requirements. Buyer will provide Boeing not later than August 7, 1996 the
definitive galley configuration requirements for the Model 737-724. Buyer will
provide Boeing not later than November 27, 1996 the definitive galley
configuration requirements for the Model 737-824. Buyer will provide Boeing not
later than May 1, 1997 the definitive galley configuration requirements for the
Model 737-624. Buyer has provided Boeing the definitive galley configuration
requirements for the Model 737-924. Buyer will provide Boeing not later than
August 18, 2006 the definitive galley configuration requirements for the Model
737-924ER.

Bidder's List. Boeing has submitted to Buyer, for information purposes, a
bidder's list of existing suppliers of seats and galleys.

Request for Quotation (RFQ). Boeing has issued its RFQ inviting such potential
bidders to submit bids for the galleys and seats by July 15, 1996 for the Model
737-724 and -824 Aircraft. Boeing will advise such date for the Model 737-624,
-924 and -924ER Aircraft.

Recommended Bidders. Boeing has submitted to Buyer a list of recommended bidders
from which to choose a supplier for the galleys and seats. The recommendation is
based on an evaluation of the bids submitted using price, weight, warranty and
schedule as the criteria.

Supplier Selection. If Buyer selects a seat or galley supplier that is not on
the Boeing recommended list, such seat or galley will become BFE and the
provisions of Exhibit E, Buyer Furnished Equipment Provisions Document, of the
Agreement will apply.

4. Changes.

After this Letter Agreement is signed, changes to SPE may only be made by and
between Boeing and the suppliers. Buyer's contacts with SPE suppliers relating
to design (including selection of materials and colors), weights, prices (except
for price negotiation prior to the supplier selection date) or schedules are for
informational purposes only. If Buyer wants changes made to any of the above,
requests must be made directly to Boeing for negotiating with the supplier.

5. Proprietary Rights.

Boeing's obligation to purchase SPE will not impose upon Boeing any obligation
to compensate Buyer or any supplier for any proprietary rights Buyer may have in
the design of the SPE.

6. Remedies.

If Buyer does not comply with the obligations above, Boeing may:

(i) delay delivery of the Aircraft for the period of non-compliance;

(ii) deliver the Aircraft without installing the SPE;

(iii) substitute a comparable part and invoice Buyer for the cost; and/or

(iv) increase the Aircraft Price by the amount of Boeing's additional costs
attributable to such noncompliance.

7. Buyer Participation in Price Negotiations for SPE. Subject to the following
conditions, Boeing agrees that Buyer may negotiate the price with vendors for
certain items of BFE which have been changed to SPE pursuant to this Letter
Agreement.

a. Number of Items. Boeing and Buyer have mutually agreed on a list of specific
equipment (the SPE Item) for which Buyer shall negotiate directly with the
vendors to establish the price for each SPE Item. The SPE Item list includes
seats, galleys, and interior furnishings. Buyer shall provide the price of the
SPE Item when Buyer notifies Boeing of the SPE Item vendor.

b. Required Dates. Boeing's agreement to permit Buyer to negotiate prices with
vendors for SPE Items is subject to Buyer's agreement to meet all of Boeing's
required dates with respect to each SPE Item.

c. Right to Approve Selected Vendors. Boeing shall retain the right to
reasonably approve the list of vendors for each SPE Item.

8. Buyer's Indemnification of Boeing.

Buyer will indemnify and hold harmless Boeing from and against all claims and
liabilities, including costs and expenses (including attorneys' fees) incident
thereto or incident to successfully establishing the right to indemnification,
for injury to or death of any person or persons, including employees of Buyer
but not employees of Boeing, or for loss of or damage to any property, including
Aircraft, arising out of or in any way connected with any nonconformance or
defect in any SPE and whether or not arising in tort or occasioned in whole or
in part by the negligence of Boeing, whether active, passive or imputed. This
indemnity will not apply with respect to any nonconformance or defect caused
solely by Boeing's installation of the SPE.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance and Treasurer

1951-5R3

August 3, 2006

Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002

Subject: Letter Agreement No. 1951-5R3 to

Purchase Agreement No. 1951 -

Promotional Support - Next Generation Aircraft

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737-624/-724/-824/-924/-924ER aircraft (the Aircraft).
This Letter Agreement supersedes and replaces in its entirety Letter Agreement
1951-5R2 dated May 21, 1996.

All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.

1. Planning Meeting.

Boeing will assist Buyer in the introduction of the Aircraft by providing to
Buyer certain promotional support. Promptly after execution of the Agreement and
before any funds are disbursed, a Boeing Airline Promotion representative will
meet with Buyer's designated representatives to discuss the extent, selection,
scheduling, and disbursement process for the promotion support to be provided.

2. Support Level.

Model 737-624/-724/-824/-924 Aircraft. Boeing will make available to Buyer

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Programs
include marketing research; tourism development; corporate identity; direct
marketing; video tape, film or still photography requirements; planning, design
and production of collateral materials; management of promotion programs; and
advertising campaigns.



 

 

 

Model 737-924ER Aircraft.

In support of Buyers's marketing and promotion programs associated with the the
Model 737-924ER and introduction of the Aircraft into service, Boeing
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. These
programs may include marketing research; tourism development; corporate
identity; direct marketing; video tape, or still photography; planning, design
and production of collateral materials; management of promotion programs and
advertising campaigns. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].



3. Additional Support.

Additional promotional support may be provided by Boeing subject to the parties
reaching mutual agreement as to the type of services, timing and price.

Buyer understands that certain commercial and financial information contained in
this Letter Agreement is considered by Boeing as confidential. Buyer agrees that
it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity.

Very truly yours,

THE BOEING COMPANY

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance and Treasurer

1951-15

August 3, 2006

 

Continental Airlines, Inc.
1600 Smith Street

Houston, Texas 77002

 

Subject: Letter Agreement No. 1951-15 to
Purchase Agreement No. 1951 -
Configuration Matters - Model 737-924ER

 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated as of July 23,
1996 (the Agreement) between The Boeing Company (Boeing) and Continental
Airlines, Inc. (Buyer) relating to Model 737-924ER aircraft (the Aircraft).

All terms used herein and not defined herein shall have the same meaning as in
the Agreement.

1. Aircraft Configuration.

1.1 Preliminary Configuration. Boeing and Buyer have established a preliminary
configuration (Preliminary Configuration) for the Aircraft which is comprised of
the Boeing Specification D019A00, Revision J, dated June, 21, 2006.

1.2 Selection of Change Requests for Final Configuration. On or before September
20, 2006, or unless otherwise previously agreed to between Boeing and Buyer,
Boeing and Buyer will develop a complete list of change requests (Accepted
Change Requests) selected for incorporation in the Aircraft. The Preliminary
Configuration, and Buyer's list of Accepted Change Requests and master changes
(Master Changes) will comprise the final configuration (Final Configuration) of
the Aircraft.

1.3 Amendment to the Agreement. Prior to October 30, 2006, Boeing and Buyer
shall execute a Supplemental Agreement amending the Agreement as required to
reflect the Final Configuration.

 

1.4. Buyer's Detail Specification. Within 90 days after Final Configuration,
Boeing will provide to Buyer the Detail Specification reflecting the Aircraft
Final Configuration. This Detail Specification will also reflect changes made to
Boeing's basic Model 737-900ER aircraft specification between August 1, 2006 and
the date of execution of the Supplemental Agreement referenced in paragraph 1.3
above.

2. Preliminary Pricing Estimates. Buyer understands that Boeing cannot establish
the final Aircraft Basic Price and Advance Payment Base Price of the Aircraft
until Final Configuration of the Aircraft is known. For Buyer's planning
purposes, however, an estimate for the Aircraft Basic Price and Advance Payment
Base Price of the Aircraft has been established using an estimated amount of
Special Features, which may or may not accurately reflect Buyer's final
selection of special features.

3.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3.1 Final

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. The
performance guarantees applicable to the Aircraft are set forth in the
Attachment to Letter Agreement No. 6-1162-MSA-768 and represent the guaranteed
performance of the Aircraft as described in the Preliminary Configuration.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



4. Cabin Systems Equipment. Buyer's Cabin Systems Equipment configuration for
delivery on the Aircraft is to be finalized by October 4, 2006. Based on such
configuration, if an Installation of Cabin Systems Equipment letter agreement is
necessary, the letter agreement shall be completed by the parties by

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



5. Lease of Additional Gross Weight for Model 737-924ER Aircraft. Per Paragraph
3.1 of Letter Agreement 6-1162-MMF-311R5, the calculation set MTOW value in
pounds for Model 737-924ER Aircraft is 'TBD' (to be determined).

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



If the foregoing accurately reflects your understanding of the matters treated
herein, please so indicate by signature below.

 

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance and Treasurer

 

 

August 3, 2006

6-1162-MMF-308R4

 

 

CONTINENTAL AIRLINES, INC.

2929 Allen Parkway

Houston, Texas 77019

 

Subject: Letter Agreement No. 6-1162-MMF-308R4 to
Purchase Agreement No. 1951 -
Disclosure of Confidential Information

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737 aircraft (the Aircraft). This Letter Agreement
supersedes and replaces in its entirety Letter Agreement 6-1162-MMF-308R3 dated
May 21, 1998.

All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.

1. Boeing and Buyer each understand that certain commercial and financial
information contained in the documents listed below and any documents that
amend, supplement or supersede such documents (Confidential Documents) is
considered by the other party to be confidential.

2. Boeing and Buyer agree that each party will treat the Confidential Documents
and the information contained therein as confidential and will not, without the
other party's prior written consent, disclose such Confidential Documents or any
information contained therein to any other person or entity except as may be
required by (i) applicable law or governmental regulations; or (ii) for
financing the Aircraft in accordance with the provisions of Article 10 of the
Agreement.

3. In connection with any such disclosure or filing of the Confidential
Documents, or the information contained therein pursuant to any such applicable
law or governmental regulation, Buyer or Boeing, as applicable, will request and
use its best reasonable efforts to obtain confidential treatment of such
Confidential Documents and the information contained therein. Boeing and Buyer
agree to cooperate with each other in making and supporting any such request for
confidential treatment.

Schedule of Confidential Documents

 

1. Letter Agreement No. 6-1162-MMF-295.

2. Letter Agreement No. 6-1162-MMF-296.

3. Letter Agreement No. 6-1162-MMF-309R1.

4. Letter Agreement No. 6-1162-MMF-311R5.

5. Letter Agreement No. 6-1162-MMF-312R1.

6. Letter Agreement No. 6-1162-MMF-319.

7. Letter Agreement No. 6-1162-MMF-378R1

8. Letter Agreement No. 6-1162-GOC-015R1

9. Letter Agreement No. 6-1162-GOC-131R6

10. Letter Agreement No. 6-1162-DMH-365

11. Letter Agreement No. 6-1162-DMH-624

12. Letter Agreement No. 6-1162-DMH-1020

13. Letter Agreement No. 6-1162-DMH-1035

14. Letter Agreement No. 6-1162-DMH-1054

15. Letter Agreement No. 6-1162-CHL-048

16. Letter Agreement No. 6-1162-CHL-195

17. Letter Agreement No. 6-1162-MSA-768

 

If the foregoing accurately reflects your understanding of the matters treated
herein, please so indicate by signature below.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance and Treasurer

6-1162-MMF-311R5

August 3, 2006

 

Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002

 

Subject: Letter Agreement No. 6-1162-MMF-311R5 to Purchase Agreement No. 1951 -

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1751 dated July 23, 1996(the
Agreement) between The Boeing Company (Boeing) and Continental Airlines, Inc.
(Buyer) relating to Model 737 aircraft (the Aircraft). This Letter Agreement
supersedes and replaces in its entirety Letter Agreement 6-1162-MMF-311R4 dated
May 23, 2001.

All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Confidential Treatment.

Boeing and Buyer agree that certain commercial and financial information
contained in this Letter Agreement is confidential and subject to the
confidentiality provisions of Letter Agreement 6-1162-MMF-308R4, "Disclosure of
Confidential Information."

 

If this Letter Agreement correctly states your understanding of the matters
treated herein, please so indicate by signature below.

Very truly yours,

THE BOEING COMPANY

 

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date:_August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance

Date: ____________________

Continental Airlines, Inc.

1600 Smith Street

Houston, TX 77002

Attention: Technical Department

Reference: Letter Agreement 6-1162-MMF-311R4 to
Boeing/CAL Purchase Agreement 1951

Transmitted by Facsimile: TBD

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Very truly yours,

THE BOEING COMPANY

 

 

By: __________________

Its: __________________

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

August 3, 2006

6-1162-GOC-131R6

 

 

Continental Airlines, Inc.

1600 Smith Street

Houston, Texas 77002

 

Subject: Letter Agreement No. 6-1162-GOC-131R6 to Purchase

Agreement No. 1951 - Special Matters

 

Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated as of July 23,
1996 (the Agreement) between The Boeing Company (Boeing) and Continental
Airlines, Inc. (Buyer) relating to Model 737 aircraft (the Aircraft). This
Letter Agreement supersedes and replaces in its entirety Letter Agreement
6-1162-GOC-131R dated March 30, 2006.

All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.

1.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



2.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



Advance Payment Schedule.

2.1 Firm Aircraft. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

2.2 Option Aircraft and follow-on Firm.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



3.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



4. Option Aircraft.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



5.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



6. Assignment of Credits.

Buyer may not assign the credit memoranda described in this Letter Agreement
without Boeing's prior written consent

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



7. Confidential Treatment.

Boeing and Buyer understand that certain information contained in this Letter
Agreement, including any attachments hereto, are considered by both parties to
be confidential. Notwithstanding the provisions of Letter Agreement
6-1162-MMF-308R4, Boeing and Buyer agree that each party will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the other party's prior written consent, disclose this Letter Agreement
or any information contained herein to any other person or entity except as may
be required by applicable law or governmental regulations.

Very truly yours,

THE BOEING COMPANY

 

 

By /s/ Michael S. Anderson

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By /s/ Gerald Laderman

Its Senior Vice President - Finance and Treasurer

 

6-1162-MSA-768

August 3, 2006

 

CONTINENTAL AIRLINES, INC.

1600 Smith Street

Houston, Texas 77002

 

Subject: Letter Agreement No. 6-1162-MSA-768 to
Purchase Agreement No. 1951 -

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] - Model
737-924ER



Ladies and Gentlemen:

This Letter Agreement amends Purchase Agreement No. 1951 dated as July 23, 1996
(the Agreement) between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES,
INC. (Buyer) relating to Model 737-924ER aircraft (the Aircraft).

All terms used herein and in the Agreement, and not defined herein, will have
the same meaning as in the Agreement.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. Confidential Treatment. Buyer understands that certain commercial and
financial information contained in this Letter Agreement including any
attachments hereto is considered by Boeing as confidential. Buyer agrees that it
will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any other person or
entity except as provided in Letter Agreement 6-1162-MMF-308R4.

Very truly yours,

THE BOEING COMPANY

 

 

By_ /s/ Michael S. Anderson________________________

Its Attorney-In-Fact  

 

ACCEPTED AND AGREED TO this

Date: August 3, 2006

CONTINENTAL AIRLINES, INC.

 

 

By_ /s/ Gerald Laderman________________________

Its Senior Vice President - Finance and Treasurer

 

Attachment

Attachment to Letter Agreement

No. 6-1162-MSA-768

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

Page 1

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]